 SPURLINO MATERIALS
, LLC
 355 NLRB No. 77 
409
Spurlino Materials, LLC 
and Coal, Ice, Building Ma-
terial, Supply Drivers, Riggers, Heavy Haulers, 
Warehousemen and Helpers, and Local Union 
No. 716, a/w International Brotherhood of 

Teamsters, Chauffeurs, Warehousemen, and 
Helpers of America.  
Cases 25ŒCAŒ30053, 25Œ
CAŒ30054, 25ŒCAŒ30080, 25ŒCAŒ30104, 25Œ

CAŒ30156, 25ŒCAŒ30179, and 25ŒCAŒ30362
 August 9, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On March 31, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 1198.
1  Thereafter, the 
General Counsel filed an app
lication for enforcement.  
On June 17, 2010, the United States Supreme Court is-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 136 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 

                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 1198 (2009), which is incorporated herein by ref-
erence.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 We find it unnecessary to rely on 
Industrial Hard Chrome,
 352 
NLRB 298 fn. 2 (2008), as cited at 298 fn. 4 of the decision. 
Member Hayes joins Member Scha
umber in finding that Respondent 
untimely raised, and thus waived, an
 ﬁeconomic exigencyﬂ argument.  
See 353 NLRB 1198, 1198 fn. 3.  Additionally, in adopting the judge™s 
conclusion that the Respondent unlawf
ully suspended and subsequently 
discharged employee Gary Stevenson,
 Member Hayes agrees with the 
statements made by Member Scha
umber regarding the relevance of 
ﬁdisproportionateﬂ discipline and the 
well-established Board and judi-
cial doctrine that the Board cannot simply substitute its business judg-

ment for that of the employer. 
 